DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-19, and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a means plus function that is coupled with functional language without reciting sufficient structure to perform the recited function and the means are not preceded by a structural modifier.  Such claim limitation(s) are: “means for transmitting a first signal…”, “means for storing…”, “means for detecting…”, and “means for transmitting a second signal” in claim 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, : “means for transmitting a first signal…” is interpreted to cover the corresponding structure of transmitter 808 in the specification, paras, [0101], [0006]; “means for storing…” is interpreted to cover the corresponding structure of memory 338 in the specification, ¶ [0044]; “means for detecting…” is interpreted to cover the corresponding structure of processor 280 in the specification, 
¶ [0036]; “means for transmitting a second signal…” is interpreted to cover the corresponding structure of transmitter 80 in the specification, paras, [0101], [0006]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 7-9, 11, 13-17, 21-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Logan et al (US 2017/0,064,641; hereinafter Logan) in view of Graesslin et al (US 2008/0,182,524; hereinafter Graesslin).
	Regarding claims 1, 13, and 26, Logan disclose a method and apparatus of wireless communication by a user equipment (122, 200; fig. 1, 2), comprising: 
 	a transmitter/means for (transmitter 230; fig. 2, paragraphs [0034], [0036]) transmitting a first signal at a first transmission power based on time-averaged radio frequency exposure measurements over a time window (transmitting first signal starting at time t0 in the time window of fig. 5 based on time-averaged radio frequency exposure measurements over a time window; paragraphs [0060]-[0064]); 
	a memory/means for storing (memory 212; ¶ [0038]) RF exposure information associated with the time window (recording specific absorption rate (SAR) samples associated with the time window (¶ [0062]); 
 	a processor/means for detecting (data processor 210) (¶ [0038]; fig. 2) coupled to the memory (212), the processor and the memory being configured to:  	 
 	 detecting that an exception event associated with the UE occurred (an exception event or circumstance such as when the user is located at the edge of the network, and the selected normal wireless usage activity may not be possible if the user phone is SAR limited; ¶ [0061]); and 
 	the transmitter/means for transmitting (230; fig. 2, paragraphs [0034], [0036]) a second signal at a second transmission power based at least in part on the stored RF exposure information in response to the detection of the exception event (in response to the exception event when the user phone is SAR limited, transmitting at a higher power for a short term burst to maintain the radio connection followed by a power back-off so that reserve transmit power can be maintained for future transmissions; ¶ [0061]).
Logan do not disclose wherein the exception event results in unknown RF exposure for a portion of time.  In the same field of endeavor, Graesslin disclose the exception event results in unknown RF exposure for a portion of time (¶ [0022], [0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to detect when an exception event occurred which causes the RF exposure to be unknown in regards of specific absorption rate under such conditions. 

 	Regarding claims 2 and 15, Logan further disclose the method and the apparatus of claim 1 and 13 respectively, wherein the processor and memory are configured to store the RF exposure information comprises periodically storing the RF exposure information (recording SAR samples at fixed time intervals; ¶ [0062]).
	Regarding claims 3 and 16, Logan further disclose the method and apparatus of claim 1 and 13 respectively, wherein storing the RF exposure information comprises storing the RF exposure information in a memory resistant to corruption from the exception event (the exception event such as when user located at the edge of the network and being SAR limited or in response to a reset will not corrupt the stored information in the memory wherein memory is not limited to a certain memory and can be static or non-erasable; ¶ [0020]).
 	Regarding claims 4 and 17, Logan further disclose the method and apparatus of claim 1 and 13 respectively, wherein: the processor and memory are configured: store the RF exposure information with a timestamp corresponding to when a most recent time-averaged RF exposure measurement is generated, obtain the timestamp from a counter resistant to the exception event (recording SAR value at constant time intervals, e.g. 5 seconds, allows for use in seamless time averaging SAR values to be calculated; (¶ [0062]); and the transmitter transmits the second signal comprises transmitting the second signal at the second transmission power based at least in part on the stored RF exposure information in response to a determination that the timestamp of the RF exposure information is within a current time window (transmitting at a higher power for a short term burst due to poor reception or SAR limited followed by a power back-off based on the recorded SAR values; paras. [0061], [0062]).
 	Regarding claims 7 and 21, Logan further disclose the method and apparatus of claim 1 and 13 respectively, wherein transmitting the second signal comprises transmitting the second signal at the second transmission power based on supplementing time-averaged RF exposure measurements with the stored RF exposure information (supplementing time averaging SAR values calculation with the stored SAR values by the running average at constant time intervals; ¶ [0062]).
 	Regarding claims 8 and 22, Logan and Graesslin disclose the method and the apparatus of claim 7 and 21 respectively, wherein transmitting the second signal comprises transmitting the second signal at the second transmission power based at least in part on the stored RF exposure information when at least one RF exposure measurement is missing from a current time window (transmitting the second signal at the second transmission power based at least in part on the recorded SAR information when SAR recording is at the current time window is not being recorded yet or unknown; Logan ¶ [0062]; Graesslin ¶ [0024]).
 	Regarding claims 9 and 23, Logan further disclose the method and apparatus of claim 1 and 13 respectively, wherein the RF exposure information includes a sum of the time-averaged RF exposure measurements or separate values for each of the time-averaged RF exposure measurements (recording SAR as separate values for each time averaged RF exposure measurements; ¶ [0062]).
 	Regarding claim 11, Logan disclose the method and the apparatus of claim 1 and 13 respectively, wherein the time-averaged RF exposure measurements comprise at least one of a time-averaged specific absorption rate (SAR) or a time-averaged power density (PD) (time averaged SAR measurements; ¶ [0062]).
 	Regarding claim 14, Logan disclose the apparatus of claim 13, further comprising a modem coupled to the transmitter and the processor, the modem being configured to provide, to the transmitter, instructions on the first transmission power and the second transmission power (implement a SAR algorithm in the modem of the user equipment; 
¶ [0049]).	
Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Logan et al (US 2017/0,064,641; hereinafter Logan) in view of Graesslin et al (US 2008/0,182,524) further in view of Sridharan et al (US 2014/0,181,594).
 	Regarding claim 5 and 19, Logan and Graesslin disclose the method of claim 1, wherein they do not explicitly disclose storing the RF exposure information comprises storing the RF exposure information with a check value including a remainder in a cyclic redundancy check (CRC) of the RF exposure information. In the same field of endeavor, Sridharan disclose storing information with a check value including a remainder in a cyclic redundancy check (CRC) of the information (¶ [0058]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to use cyclic redundancy check to secure memory content using software based checksums.
Claims 10, 12, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Logan et al (US 2017/0,064,641; hereinafter Logan) in view of Graesslin (US 2008/0,182,524) further in view of Khawand et al (US 2020/0,195,290; hereinafter Khawand).
 	Regarding claim 10, Logan and Graesslin disclose the method of claim 1, wherein they do not explicitly disclose the exception event includes at least one of an error, a reset, a crash, or a reboot affecting an operation of the UE or a modem used in transmitting the first and second signals. In the same field of endeavor, Khawand disclose the exception event includes at least one of an error, a reset, a crash, or a reboot affecting an operation of the UE or a modem used in transmitting the first and second signals (table 5; reboot exception event: SAR_Power_On_State_After_Failure).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to do so in order to provide an exception event affecting the user equipment transmitting signals such as rebooting of the user equipment after the SAR state.
	Regarding claim 12, Logan and Graesslin disclose the method of claim 1, wherein Logan disclose the transmitting the second signal is based on a determination of a type of the exception event (transmitting the second signal as short bursts of high power based on determining type of exception event is SAR limited).   Logan and Graesslin do not explicitly disclose different types of exception event.  In the same field of endeavor, Khawand disclose different types of exception event (table 5; exception event includes reboot, reset, etc.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to provide transmit the second signal based on different types of exception event.  
 	Regarding claim 24, Logan further disclose the apparatus of claim 13, wherein the time-averaged RF exposure measurements comprise at least one of a time-averaged specific absorption rate (SAR) or a time-averaged power density (PD) (time averaged SAR measurements; ¶ [0062]).  Logan and Graesslin do not disclose wherein the exception event includes at least one of an error, a reset, a crash, or a reboot affecting an operation of the apparatus or a modem used in transmitting the first and second signals.  In the same field of endeavor,  Khawand disclose the exception event includes at least one of an error, a reset, a crash, or a reboot affecting an operation of the UE or a modem used in transmitting the first and second signals (table 5; reboot exception event: SAR_Power_On_State_After_Failure).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to do so in order to provide an exception event affecting the user equipment transmitting signals such as rebooting of the user equipment after the SAR state.
 	Regarding claim 25, Logan and Graesslin disclose the apparatus of claim 13, wherein they do not disclose explicitly disclose the processor and the memory are configured to determine that transmission from the UE ceased during a portion of time corresponding to the exception event, and wherein the transmitter is configured to transmit the second signal at the second transmission power based on the determination.  In the same field of endeavor, Khawand disclose processor and the memory are configured to determine that transmission from the UE ceased during a portion of time corresponding to the exception event, and wherein the transmitter is configured to transmit the second signal at the second transmission power based on the determination (table 5, during reset procedure, transmission from the UE is stopped).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to determine a specific time when transmission of power is halted.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Logan et al (US 2017/0,064,641; hereinafter Logan) in view of Graesslin (US 2008/0,182,524) further in view of Zhou et al (US 10,172,092; hereinafter Zhou).
 	Regarding claim 18, Logan and Graesslin disclose the apparatus of claim 17, further comprising a processor implemented on an ASIC or other ICs (Logan; ¶ [0038]).  Logan and Graesslin do not disclose the apparatus further comprising a power management integrated circuit (PMIC), wherein the counter is integrated with the PMIC.  In the same field of endeavor,  Zhou disclose a power management integrated circuit (PMIC 16), wherein the counter (212, 218) is connected or integrated with the PMIC (col 3, lines 10-33).  Logan and Zhou do not explicitly  disclose the counter is integrated with the PMIC.  However, the examiner takes official notice that the counter can be integrated with the PMIC since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to provide the counter and the PMIC on the same integrated circuit for circuit simplification and miniaturization to control transmit power time window of the user equipment.

Allowable Subject Matter
3.	Claims 6 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Regarding claims 6 and 20, Logan, Graesslin and Sridharan disclose the method and apparatus of claim 5 and 19 respectively, wherein the cited prior art fails to disclose or fairly suggest the transmitter transmitting the second signal comprises transmitting the second signal at the second transmission power based on supplementing time-averaged RF exposure measurements for a current time window with the stored RF exposure information in response to a determination that the CRC of the RF exposure information matches the check value.
Claims 27-30 are allowed.
 	Regarding claim 27, Logan disclose a method of wireless communication by a user equipment (UE), comprising: transmitting a first signal at a first transmission power based on time-averaged radio frequency (RF) exposure measurements over a time window (paras. 60-64); storing RF exposure information associated with the time window (¶ 62); detecting that an exception event associated with the UE occurred (¶ 61-62).  However, the cited prior art fails to disclose or fairly suggest determining that a timestamp corresponding to a most recent time-averaged RF exposure measurement is not within a current time window or determining that a check value does not pass a cyclic redundancy check (CRC) of the RF exposure information; and transmitting a second signal at a second transmission power in a failsafe mode based on the determining.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571) 272-7891. The examiner can normally be reached M-F 7:30am - 1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LANA N LE/Primary Examiner, Art Unit 2648